Title: From Thomas Jefferson to James Oldham, 15 December 1807
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                            
                            Washington Dec. 15. 07.
                        
                        By a letter of Oct. 12. I asked the favor of you to purchase for me in Richmond & forward to Monticello by
                            the boats as much fine mahogany as would make me 4. Pembroke tables 2 f 3 I. by 4 f. 6 I. that is to say, the beds 2 f. 3
                            I. square & the leaves 13½ I. by 2 f. 3 I. not having heard from you since, I have feared my letter may have miscarried,
                            & therefore I now repeat the request, with the further one, that you will add to this about 30. square feet of mahogany
                            1½ I. thick, & fit for sashes; of course strait grained. planks of 10½ f. long will cut to best advantage as to the
                            lengths of the sash bars. I will thank you to let me hear from you on this subject, and tender you my best wishes.
                        
                            Th: Jefferson
                            
                        
                    